DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 13 and 16, the prior art of record does not disclose a first light source configured to emit first light of a first wavelength band; a first spatial light modulator where the first light from the first light source enters; a second light source configured to emit second light of a second wavelength band, wherein the second wavelength band includes the first wavelength band, and is a wider band than the first wavelength band: an integrator optical system including a first fly-eye lens where the second light from the second light source enters, the integrator optical system being configured to generate illumination light for an illumination target on a basis of the first light having been modulated by the first spatial light modulator and on a basis of the second light from the second light source; and a multiplexing optical system configured to multiplex the second light having entered the first fly-eye lens and the first light having 
The closest reference of record, Maes, discloses an illumination device comprising: a first light source (see 35 in fig.4) unit that emits first light of a first wavelength band; a first spatial light modulator (see 37 in fig.4) where the first light from the first light source unit enters; a second light source unit (see 20 in fig.4) that emits second light of a second wavelength band; an integrator optical system including an integrator (2 in fig.4) where the second light from the second light source unit enters, the integrator optical system (see at least 20, or 20 and 30 in fig.4) generating illumination light for an illumination target (see 49 in fig.4) on a basis of the first light having been modulated by the first spatial light modulator (37 in fig.4) and on a basis of the second light from the second light source unit (20 in fig.2); and a multiplexing optical system (see at least 60 or 60 and 30 in fig.4 ) that multiplexes the second light having entered integrator (22) and the first light having been modulated by the first spatial light modulator (see the operation of 60 and 65), in an optical path between integrator (22 in fig.4) and the illumination target (43 in fig.4) but does not disclose wherein the second wavelength band includes the first wavelength band, and is a wider band than the first wavelength band: an integrator optical system including a first fly-eye lens where the second light from the second light source enters, the integrator optical system being configured to generate illumination light for an illumination target on a basis of the first light having been modulated by the first spatial light modulator and on a basis of the second light from the second light source.
Claims 2-12, 14, 15, 17 and 18 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882